United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2037
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * Western District of Missouri.
William Earl Cox,                       *
                                        *      [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: May 4, 2005
                                Filed: May 13, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       William Cox appeals the concurrent 15-year and 10-year sentences the district
     1
court imposed after he pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), and tampering with a witness or
informant, in violation of 18 U.S.C. § 1512(b)(1). His counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the 15-year sentence was too harsh; and the sentences relied on prior state


         1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
convictions that were too remote in time, obtained in violation of Cox’s right to
counsel, or not of a violent nature.

       These arguments fail. The district court was required to impose a sentence of
at least 15 years imprisonment for the section 922(g) offense, because Cox had three
previous convictions for a violent felony or a serious drug offense--namely, 1981 and
1984 Oklahoma convictions for possession of marijuana with intent to distribute, and
a 1998 Missouri conviction for unlawful use of a weapon. See 18 U.S.C.
§§ 924(e)(1), 924(e)(2)(A)(ii) (serious drug offense includes state offense of
possessing controlled substance with intent to distribute, punishable by maximum
prison term of 10 years or more), 924(e)(2)(B)(i) (violent felony includes any crime
punishable by more than 1 year imprisonment that “has as an element the use,
attempted use, or threatened use of physical force against the person of another”);
Okla. Stat. tit. 63 §§ 2-204(C)(12), 2-401(A)(1) & (B)(1) (2004) (possession of
marijuana with intent to distribute is punishable by maximum term of life in prison);
Mo. Rev. Stat. § 571.030.1(4), 030.7 (2004 Supp.) (person unlawfully uses weapon
by exhibiting in another’s presence, in angry or threatening manner, any weapon
readily capable of lethal use; Class D felony). These prior convictions were not
excludable because of their age, see U.S.S.G. § 4B1.4, comment (n.1) (time periods
for counting prior sentences under U.S.S.G. § 4A1.2 are not applicable in determining
whether defendant is subject to enhanced sentence under § 924(e)); and the
presentence report (to which Cox did not object) indicates representation by counsel
in each of the prior cases.

      Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                        -2-